

116 S454 IS: Office of Rural Broadband Act
U.S. Senate
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 454IN THE SENATE OF THE UNITED STATESFebruary 12, 2019Mr. Cramer (for himself, Ms. Klobuchar, Mr. Hoeven, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Federal Communications Commission to establish the Office of Rural Broadband, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Office of Rural Broadband Act. 2.Office of Rural Broadband (a)DefinitionsIn this section:
 (1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code. (2)BroadbandThe term broadband has the meaning given the term advanced telecommunications capability in section 706 of the Te­le­com­mu­ni­ca­tions Act of 1996 (47 U.S.C. 1302).
 (3)CommissionThe term Commission means the Federal Communications Commission. (4)OfficeThe term Office means the Office of Rural Broadband established under subsection (b).
 (5)RuralThe term rural has the meaning given the term in section 54.505(b)(3) of title 47, Code of Federal Regulations, or any successor regulation.
 (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Commission shall establish an Office of Rural Broadband.
 (c)DutiesThe Office shall have the following duties: (1)Coordinate efforts with the Rural Utilities Service of the Department of Agriculture and the National Telecommunications and Information Administration to ensure the mutual and complementary success of—
 (A)the initiatives of the Commission; and (B)the programs overseen by the other agencies described in this paragraph.
 (2)Coordinate with the Universal Service Administrative Company to maintain updated information regarding programs that deploy rural broad­band.
 (3)Coordinate with other agencies to remove barriers to broadband deployment. (4)Assess, and publish the assessment of, the impact of proposed actions of the Commission on rural consumers before the actions are voted upon or taken.
 (5)Track broadband subscription rates in rural areas, using data collected by the Bureau of the Census under section 103(d) of the Broadband Data Improvement Act (47 U.S.C. 1303(d)).
 (6)Coordinate with other bureaus and offices of the Commission and other agencies to ensure consistency and updating of broadband mapping in rural areas.
 (7)Include in the Communications Marketplace Report required under section 13 of the Communications Act of 1934 (47 U.S.C. 163) a report on the efforts of the Office to promote and sustain quality and affordable rural communications services, including voice service and broadband.
 (8)Dedicate a representative to address stakeholder questions and concerns. (d)No additional reporting requirementsNothing in this section shall create any additional reporting requirement for a broadband provider.